Citation Nr: 1118992	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss attributable to active military service.

2.  The Veteran does not have tinnitus attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2009 and July 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that the late notice under the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, VA and private medical records, and provided an audiological evaluation in furtherance of his claim.  A VA examination and opinion with respect to hearing loss and tinnitus were obtained in September 2009, and a follow-up opinion was obtained in December 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that when taken together, the VA opinions obtained in this case are adequate, as they were based on the STRs, VA and private medical records, and the Veteran's lay statements regarding in-service noise exposure, the date of onset of his hearing loss and tinnitus, and his allegations regarding continuity of symptomatology since service.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  In summary, no duty to assist was unmet.

II. Background

The Veteran contends that his current hearing loss and tinnitus is the result of acoustic trauma experienced while serving in the Republic of Vietnam.  Specifically, the Veteran contends that while serving with the 196th Light Infantry Brigade Headquarters Company, he was involved in a night-time firefight with the enemy at which time he was exposed to close proximity M-16 rifles being fired by his fellow service members.  The Veteran reported that he has experienced ringing in his ears since this incident.  The Veteran also described an incident where he was sleeping in a tent and was awakened when mortar rounds hit the windshield of a jeep parked just outside the tent.  He submitted a copy of a March 1967 letter he wrote while serving in Vietnam where he described how the tent he was in was punctured with holes after incoming mortar rounds.  Finally, the Veteran reported that a large 105 millimeter Howitzer was positioned close to tent he worked in and stated that when it was fired the tent wall moved.  See Veteran's June 2009 statement.

The Veteran's personnel records show that he served as a Crypto Mat Specialist with the 196th Light Infantry Brigade while serving in Vietnam.  The Veteran's STRs do not mention complaints or treatment related to hearing loss or ringing in his ears (tinnitus).  A November 1965 entrance examination revealed that pure tone thresholds, in decibels (dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
5
LEFT
15
5
5
0
5

A November 1967 discharge examination revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
10
LEFT
5
10
10
n/a
20

The Veteran underwent private audiological examinations while working for a private company.  A 1996 audiological examination revealed pure tone thresholds in the right ear of 20 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 40 decibels at 4000 Hz.  The left ear showed 20 dB at 500 Hz, 20 dB at 1000 Hz, 30 dB at 2000 Hz, 50 dB at 3000 Hz and 50 dB at 4000 Hz.  This was the earliest private audiological evaluation conducted by the Veteran's employer.  Subsequent audiological examinations were conducted in 2007, 2008 and 2009.

The Veteran was afforded a VA examination in September 2009.  At this examination, the Veteran reported that while in the military, he was a crypto-specialist by training, but he was sent to an infantry brigade and was exposed to noise while in Vietnam from shooting, and specifically from loud M-16 noise.  The Veteran also reported that he worked in the signal office at the base camp and was around other noises, such as mortar attacks and helicopters.  As a civilian, the Veteran worked as a stock clerk, then was a typesetter and a manager.  The Veteran reported recreational noise exposure from hunting and lawn mowing, and noted that he had experienced constant bilateral tinnitus that had been present for approximately 40 years.  

The VA audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
55
LEFT
25
25
30
60
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with borderline normal to moderately severe sensorineural hearing loss from 500 to 4000 Hz.  After examining the Veteran, the audiologist opined that based on the separation examination results, it was not at least as likely as not that the Veteran's current hearing loss and tinnitus were a result of noise exposure during his military service.  The VA audiologist also opined that because there was no associated hearing loss at separation from service, it was not as likely as not that the current tinnitus was from military noise exposure.  Rather, it was more likely that the tinnitus was from post-service noise exposure.  The VA examiner explained that there was a high correlation between hearing loss, tinnitus and noise exposure, and noted that the presence of hearing loss from service or audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing shown during service strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.  Because the examiner found that the Veteran's hearing was normal at separation, it was less likely as not that the reported tinnitus was from military noise exposure.  The Veteran's reported tinnitus was more likely than not due to the existing hearing loss and/or noise exposure subsequent to service, noting that civilian noise exposure and presbycusis might be contributing factors.

In a December 2009 follow-up opinion by the same audiologist, she elaborated on her earlier September 2009 opinion and discussed the lack of a significant threshold shift between the Veteran's entrance and separation physical examinations.  Specifically, the VA examiner noted that two frequencies had a documented threshold shift of 15 decibels between the entrance and separation hearing tests, but stated that this did not represent a significant threshold shift.  The VA audiologist stated that the Veteran's hearing remained perfectly normal at separation, and based on the entrance and separation physical examinations and the lack of a significant threshold shift, it was not at least as likely as not that the Veteran's current hearing loss or tinnitus was a direct result of military noise exposure.  The VA audiologist explained that exposure to either impulse sounds or continuous exposure can cause a temporary shift, which disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  It was noted that, because the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.


III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in or aggravated by active military service if shown to a compensable degree within one year of separation from qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).


A. Hearing Loss

Here, the record shows currently diagnosed borderline normal to moderately severe sensorineural hearing loss from 500 to 4000 Hz hearing loss.  See September 2009 VA audiological examination.  However, the STRs are negative for complaints or treatment related to hearing loss, and a November 1967 discharge examination reflected normal hearing acuity in both ears.  Although the Veteran is competent to describe his in-service exposure to loud noises, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board concedes that the Veteran was in fact exposed to loud noises while on active duty in Vietnam, the Board questions the credibility of the Veteran's statement regarding the onset of his hearing loss-specifically, his assertion that he has experienced hearing loss since his discharge from service.  In this case, in a February 2009 statement, the Veteran described experiencing problems with his hearing ever since the in-service incident when M-16 rounds were fired near him.  However, the evidence of record is silent for in-service evidence of hearing loss or post-service complaints of trouble hearing until 1996, over 25 years after discharge, when the Veteran underwent a private audiological test obtained by the private company he was working for at the time.  Significantly, although the Veteran described the onset of hearing problems during service, in a November 1967 Report of Medical History completed by the Veteran at discharge, he noted that he was in good health and did not make any reference to suffering from hearing loss.  The Board finds it significant that although the Veteran alleged in 2009 that he experienced hearing problems ever since the in-service exposure to artillery fire and mortar rounds, at discharge he stated he was in good health and did not report any trouble hearing.  Although in Reports of Medical History dated in November 1965 (at entrance), September 1966, and at discharge in November 1967, the Veteran checked yes to the question "have you ever had or have you now" ear, nose and throat trouble.  In the physician summary section, R.V.B., M.D. noted that this referred to the Veteran suffering from hay fever and nasal stuffiness.  No mention was made of hearing problems.  The Board finds that the lack of mention of problems, coupled with a normal hearing test at the 1967 discharge examination, leads to the conclusion that the report of continuity of symptoms is not credible.  Additionally, the in-service Reports of Medical History which do not mention problems with hearing loss are consistent with the hearing test performed at discharge and with the VA examiner's later assessment of the entire record.

In summary, despite the Veteran's reports of experiencing problems with his hearing ever since discharge, because of the lack of documented evidence of complaints or treatment related to hearing loss in service, a discharge examination revealing normal hearing in 1967, as well as the lack of evidence of hearing loss from discharge in 1967 until 1996, and a showing of only borderline normal to moderately severe sensorineural hearing in 2009, so many years after service, the Board finds the Veteran's statement that he experienced problems with his hearing ever since discharge to be incredible.

Further, the 2009 VA audiologist, after considering the Veteran's statement that he suffered from acoustic trauma in service, and had experienced hearing loss ever since discharge, nevertheless determined that the Veteran's current hearing loss was not at least as likely as not a direct result of military noise exposure.   She supported her conclusion with a rationale, explaining that there was not a significant threshold shift between the entrance and separation hearing tests.  In fact, the VA audiologist reported that the Veteran's hearing remained perfectly normal at separation.  She explained that exposure to either impulse sounds or continuous exposure could cause a temporary shift, which disappears in 16 to 48 hours after exposure to loud noise.  She noted that impulse sounds might also damage the structure of the inner ear resulting in an immediate hearing loss, and stated that continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  She explained that if the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The audiologist explained that, because the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

Here, the Veteran was exposed to loud noise from mortar rounds and artillery fire while he was on active duty.  However, the VA examiner reasoned that his hearing had recovered without permanent loss, as shown by his November 1967 discharge examination.  Her opinion is uncontradicted in the record, and is also supported by the lack of documented treatment for hearing loss until 1996, 25 years after discharge.  Implicit in her opinion is a rejection of the Veteran's statement regarding continuity, which is consistent with the Board's finding that the statement lacks credibility.

In summary, despite evidence of in-service noise exposure, and the Veteran's statement regarding continuity of symptoms since service, the Board finds that the preponderance of the evidence is against the claim.  As noted above, the VA examiner, by her opinion, indicated that current disability was not attributable to noise exposure during service or to the putative symptoms since service.  She adequately supported her opinion, and no other medical authority has contradicted her assessment.  The VA examiner was aware of the Veteran's history when she prepared her opinion, and clearly rejected the notion that he had had hearing acuity problems since service.  This assessment is, as noted above, consistent with the STRs and remainder of the record.

Finally, sensorineural hearing loss (organic disease of the nervous system) was not manifested to a compensable degree within a year of the Veteran's separation from service, as the first documented post-service evidence of hearing loss was not shown until decades after service.  Consequently, a presumption of service incurrence may not be made.  38 C.F.R. §§ 3.307, 3.309.

In deciding this issue, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  


B. Tinnitus

As noted above, the Veteran reported that he has experienced constant bilateral tinnitus for approximately 40 years-ever since his in-service exposure to M-16 rifle noise, and mortar rounds.

Here, the record shows current evidence of subjective complaints of bilateral, constant tinnitus.  See September 2009 VA examination.  However, although the Board acknowledges that the Veteran is competent to describe his in-service exposure to loud noises, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Board does not find the Veteran's statement of continuing ringing in his ears ever since discharge to be credible.  Here, the STRs are absent for complaints by the Veteran of ringing in his ears, and in Reports of Medical History dated in September 1966 and at discharge in November 1967, the Veteran reported that he was in good health, and did not mention ringing in his ears.  Therefore, on two different occasions during service when asked to assess his medical history/health, the Veteran failed to mention that he suffered from ringing in his ears.  If he was suffering from this problem, the Board is not sure why he would not bring it to the attention of his physician in a medical setting.  Instead, he reported that he was in good health.  Although he checked yes to the question whether he had experienced ear, nose or throat trouble, in the physician's summary and elaboration section of the report, Dr. B. noted that the Veteran experienced nasal stuffiness.  He did not mention that the Veteran complained of ringing in his ears.  Further, the first post-service complaint of bilateral tinnitus is not until 2009 when the Veteran filed a claim for service connection.  In summary, although the Veteran is competent to report in-service noise exposure, the Board finds that the Veteran's statements regarding the continuity of his tinnitus symptomatology since service are not credible.

Further, the 2009 VA audiologist, after considering the Veteran's statement that he suffered from acoustic trauma in service, and had experienced ringing in his ears immediately following M-16 rifle noise, and ever since this time, nevertheless determined that the Veteran's current tinnitus was not at least as likely as not a direct result of military noise exposure.  She supported her conclusion with an adequate rationale, explaining that because there was no associated hearing loss at separation from service, it was not as likely as not that the current tinnitus was from military noise exposure; rather, it was more likely that the tinnitus was from post-service noise exposure or presbycusis.  The VA examiner explained that there was a high correlation between hearing loss, tinnitus and noise exposure, and noted that the presence of a hearing loss from service or audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing during service strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.  Here, because the Veteran's hearing was normal at separation, it was less likely as not that the reported tinnitus was from military noise exposure.  The VA examiner reported that the Veteran's tinnitus was more likely than not due to the existing hearing loss and/or noise exposure subsequent to service, noting that civilian noise exposure and presbycusis might be contributing factors.  Her opinion is uncontradicted in the record, and is also supported by the lack of documented treatment for tinnitus until 2009, over 35 years after discharge.  Implicit in her opinion is a rejection of the Veteran's statement regarding continuity, which is consistent with the Board's finding that the statement lacks credibility.

In summary, despite evidence of in-service noise exposure, and the Veteran's statement regarding continuity of symptoms since service, the Board finds that the preponderance of the evidence is against the claim.  As noted above, the VA examiner, by her opinion, indicated that current disability was not attributable to noise exposure during service or to the putative symptoms since service.  She adequately supported her opinion, and no other medical authority has contradicted her assessment.  The VA examiner was aware of the Veteran's history when she prepared her opinion, and clearly rejected the notion that he experienced tinnitus for the past 40 years.  This assessment is, as noted above, consistent with the STRs and remainder of the record.

In deciding this issue, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


